USDC IN/ND case 3:20-cv-00801-DRL-MGG document 5 filed 09/23/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MELODY CALLANTINE, on behalf of                 )
 herself, her minor children K.C. and L.C.,      )
 and all others similarly situated,              )
                 Plaintiff,                      )
                                                          Case No.: 3:20-cv-00801-DRL-MGG
                                                 )
 v.                                              )
                                                 )
                                                 )
 4E BRANDS NORTH AMERICA, LLC,                   )
           Defendant.                            )

                        CORPORATE DISCLOSURE STATEMENT

         NOW COMES Defendant, 4E BRANDS NORTH AMERICA, LLC, by and through its

attorney, Scott B. Cockrum of Lewis Brisbois Bisgaard & Smith LLP, and pursuant to Federal

Rule of Civil Procedure 7.1 states as follows:

1.       4E BRANDS NORTH AMERICA, LLC is owned 100% by 4E GLOBAL, SAPI de CV,
         headquartered in Mexico City, México.


 DATED: September 23, 2020                       Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP



                                        By: /s/ Scott B. Cockrum
                                            Scott B. Cockrum (20840-45)
                                            2211 Main Street, Suite 3-2A
                                            Highland, IN 46322
                                            T:219-440-0602/F: 219.440.0601
                                            Scott.Cockrum@lewisbrisbois.com
                                            COUNSEL FOR DEFENDANT 4E BRANDS
                                            NORTH AMERICA, LLC




4830-4431-4828.1
